—In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Vinik, J.), dated February 2, 1996, which granted the defendants’ motion pursuant to CPLR 3212 for summary judgment dismissing the complaint based on the plaintiff’s failure to sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The affirmation submitted by Dr. Michael V. Marrone made out a prima facie case (see, CPLR 3212 [b]) that the plaintiff did not sustain a serious injury as defined by Insurance Law § 5102 (d). The evidence submitted by the plaintiff in opposition to the motion, consisting of, among other documents, his affidavit and the affirmation prepared by his treating physician, Dr. Jeffrey Gross, failed to raise a triable issue of fact (see, CPLR 3212 [b]). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.